EXHIBIT 10.3


AMENDMENT NO. 1 TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
 
This AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT is made as
of March 9, 2011 (this “Amendment”), among NN, INC., a Delaware corporation (the
“US Borrower”), the FOREIGN BORROWERS party hereto (together with the US
Borrower, the “Borrowers” and each individually, a “Borrower”), the LENDERS
party hereto and KEYBANK NATIONAL ASSOCIATION, as Agent (as defined below).
 
WITNESSETH:
 

  WHEREAS, the Borrowers have been extended certain loans and other financial
accommodations pursuant to the Second Amended and Restated Credit Agreement,
dated as of December 21, 2010 (as heretofore amended, supplemented or otherwise
modified from to time, the “Credit Agreement”), among the Borrowers, the Lenders
party thereto and KeyBank National Association, as administrative agent and
collateral agent (the “Agent”);       WHEREAS, pursuant to Section 2.9(b) of the
Credit Agreement, the Borrowers have requested that the Agent increase the Total
Commitment Amount (as defined in the Credit Agreement) by an amount equal to
Twenty-Five Million Dollars ($25,000,000) (the “Commitment Increase Amount”);
 
  WHEREAS, the Lenders desire to consent to the increase in the Total Commitment
Amount;       WHEREAS, the parties desire to amend certain provisions of the
Credit Agreement as set forth herein; and       WHEREAS, the Borrowers, the
Lenders and the Agent constitute the parties required for purposes of amending
the Credit Agreement pursuant to Section 11.3 thereof;       NOW THEREFORE, in
consideration of the premises contained herein and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Borrowers, the Agent and the Lenders do hereby agree as follows:

 
SECTION 1.  
DEFINED TERMS.

 
Each term used and not otherwise defined herein shall have the meaning ascribed
to such term in the Credit Agreement.  Unless specifically noted, for purposes
of this Amendment, the term “Lender” shall be deemed to include each Swing Line
Lender and each Fronting Lender.
 
SECTION 2.  
CONSENT TO INCREASE IN COMMITMENT.

 
Each Lender hereby consents to the increase in the Total Commitment Amount by an
amount equal to Twenty-Five Million Dollars ($25,000,000) and agrees that its
respective Revolving Credit Commitment and Maximum Amount may be increased,
based upon its Commitment Percentage, as set forth on Exhibit A hereto.
 
 

--------------------------------------------------------------------------------

 
 
SECTION 3.  
AMENDMENT TO CREDIT AGREEMENT.

 
3.1 Amendments to Section 2.2(c) (Domestic Swing Loans).  Clause (i) of Section
2.2(c) of the Credit Agreement is hereby amended in its entirety on the
Amendment Effective Date (as hereinafter defined) to read as follows:
 
(i)           Generally.  Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Domestic Swing Line Lender shall make a
Domestic Swing Loan or Domestic Swing Loans to US Borrower in such amount or
amounts as Administrative Borrower, through an Authorized Officer, may from time
to time request; provided that Administrative Borrower shall not request any
Domestic Swing Loan if, after giving effect thereto, (A) the Revolving Credit
Exposure would exceed the Total Commitment Amount, (B) the Domestic Swing Line
Exposure would exceed the Domestic Swing Line Commitment, (C) the Revolving
Credit Loan and Letter of Credit Exposure would exceed Ninety Million Dollars
($90,000,000) or (D) any Lender is at such time a Defaulting Lender hereunder,
unless the Domestic Swing Line Lender has entered into satisfactory arrangements
with the relevant Credit Party or such Lender to eliminate the Domestic Swing
Line Lender’s risk with respect to such Defaulting Lender.  Each Domestic Swing
Loan shall be due and payable on the Domestic Swing Loan Maturity Date
applicable thereto.  Each Domestic Swing Loan shall be made in Dollars.
 
3.2 Amendments to Section 2.2(d) (Foreign Swing Loans).  Clause (i) of Section
2.2(d) of the Credit Agreement is hereby amended in its entirety on the
Amendment Effective Date to read as follows:
 
(i)           Generally.  Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Foreign Swing Line Lender shall make a Foreign
Swing Loan or Foreign Swing Loans to any Foreign Swing Line Borrower in such
amount or amounts as Administrative Borrower, through an Authorized Officer, may
from time to time request; provided that Administrative Borrower shall not
request any Foreign Swing Loan if, after giving effect thereto, (A) the
Revolving Credit Exposure would exceed the Total Commitment Amount, (B) the
Foreign Swing Line Exposure would exceed the Foreign Swing Line Commitment, (C)
the Foreign Borrower Exposure would exceed the Foreign Borrower Maximum Amount,
(D) the Alternate Currency Exposure would exceed the Alternate Currency Maximum
Amount, (E) the Revolving Credit Loan and Letter of Credit Exposure would exceed
Ninety Million Dollars ($90,000,000) or (F) any Lender is at such time a
Defaulting Lender hereunder, unless the Foreign Swing Line Lender has entered
into satisfactory arrangements with the relevant Credit Party or such Lender to
eliminate the Foreign Swing Line Lender’s risk with respect to such Defaulting
Lender.  Each Foreign Swing Loan shall be due and payable on the Foreign Swing
Loan Maturity Date applicable thereto.  Each Foreign Swing Loan shall be made in
an Alternate Currency.  With respect to each Foreign Swing Line Loan, subject to
the other provisions of this Agreement, the appropriate Foreign Swing Line
Borrower shall receive all of the proceeds of such Foreign Swing Loan in one
Alternate Currency and repay such Foreign Swing Loan in the same Alternate
Currency.
  2
 

--------------------------------------------------------------------------------

 
     3.3    Amendment to Schedule 1(A).  Schedule 1(A) of the Credit Agreement
is hereby amended in its entirety on the Amendment Effective Date and replaced
by Schedule 1(A) attached to this Amendment as Exhibit A.
 
SECTION 4.  
REPRESENTATIONS AND WARRANTIES.

 
Each Borrower hereby represents and warrants to the Lenders and the Agent as
follows:
 
4.1 This Amendment. This Amendment has been duly and validly executed by an
authorized officer of such Borrower and constitutes the legal, valid and binding
obligation of such Borrower enforceable against such Borrower in accordance with
its terms.  The Credit Agreement, as amended by this Amendment, remains in full
force and effect and remains the legal, valid and binding obligation of such
Borrower enforceable against such Borrower in accordance with its terms.
 
4.2 No Default or Event of Default.  No Default or Event of Default now exists
under the Credit Agreement and, upon the effectiveness of this Amendment, no
Default or Event of Default will be existing and no Default or Event of Default
will occur as a result of the effectiveness of this Amendment.
 
4.3              Restatement of Representations and Warranties.  Upon the
effectiveness of this Amendment, the representations and warranties of such
Borrower contained in the Credit Agreement, as amended by this Amendment, and
the other Loan Documents will be true and correct in all material respects on
and as of the date of this Amendment, except for representations and warranties
that were given as of a specific earlier date (which remain true and correct as
of such earlier date).
 
SECTION 5.  
CONDITIONS TO EFFECTIVENESS

 
This Amendment shall become effective as of the date and time (the “Amendment
Effective Date”) at which each of the following conditions precedent shall have
been fulfilled:
 
5.1 This Amendment.  The Agent shall have received from each Borrower and
requisite Lenders an original counterpart of this Amendment, in each case,
executed and delivered by a duly authorized officer of such Borrower or such
Lender, as the case may be.
 
5.2 Guarantor Acknowledgement.  The Agent shall have received from each
Guarantor of Payment a counterpart of the Acknowledgement of Guarantors of
Payment, attached hereto as Annex I, in each case, executed and delivered by a
duly authorized officer of such Guarantor of Payment.
 
5.3 Amended and Restated US Borrower Revolving Credit Notes.  The Agent shall
have received from US Borrower an executed US Borrower Revolving Credit Note (in
form and substance satisfactory to the Agent) for each Lender reflecting the
increase in such Lender’s Revolving Credit Commitment.
 
3

--------------------------------------------------------------------------------

 
 
5.4              Commitment Increase Fee.  The Borrowers shall have paid to the
Agent, for the ratable benefit of the Lenders which have executed this
Amendment, a non-refundable commitment increase fee, which shall be fully earned
when paid, in the amount of One Hundred Sixty-Two Thousand Five Hundred Dollars
($162,500); provided however, each such signing Lender’s share of such fee shall
be equal to its respective Commitment Percentage of such One Hundred Sixty-Two
Thousand Five Hundred Dollars ($162,500).
 
5.5 Fees and Expenses.  The Borrowers shall have paid all other reasonable
outstanding costs, expenses and fees of the Agent and its advisors, service
providers and legal counsels incurred in connection with the documentation of
this Amendment.
 
5.6 Other Documents.  The Agent shall have received such other documents,
instruments or other materials as it shall have reasonably requested.
 
SECTION 6.  
MISCELLANEOUS.

 
6.1 Governing Law. This Amendment shall be governed by, and construed and
enforced in accordance with, the laws of the State of Ohio.
 
6.2 Severability. Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Amendment.
 
6.3 Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto and separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, and all of which taken
together shall constitute but one and the same instrument.
 
6.4              Headings. Section headings used in this Amendment are for the
convenience of reference only and are not a part of this Amendment for any other
purpose.
 
6.5             Negotiations. Each Borrower acknowledges and agrees that all of
the provisions contained herein were negotiated and agreed to in good faith
after discussion with the Agent and the Lenders and reviewed by counsel for such
Borrower.
 
6.6 Nonwaiver. The execution, delivery, performance and effectiveness of this
Amendment shall not operate as, or be deemed or construed to be, a waiver: (i)
of any right, power or remedy of the Lenders or the Agent under the Credit
Agreement (as amended by this Amendment) or any other Loan Document, or (ii) any
term, provision, representation, warranty or covenant contained in the Credit
Agreement (as amended by this Amendment) or any other Loan Document.  Further,
none of the provisions of this Amendment shall constitute, be deemed to be or
construed as, a waiver of any Default or Event of Default under the Credit
Agreement (as amended by this Amendment).
 
6.7              Reference to and Effect on the Credit Agreement.  Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import shall mean
and be a reference to the Credit Agreement, as amended by this Amendment and
each reference to the Credit Agreement in any other document, instrument or
agreement executed and/or delivered in connection with the Credit Agreement
shall mean and be a reference to the Credit Agreement, as amended by this
Amendment.
  4
 

--------------------------------------------------------------------------------

 
 
6.8             Release of Claims.  In consideration of the Agent’s and Lenders’
agreements contained in this Amendment, each Borrower acknowledges and agrees
that such Borrower does not have knowledge, as of the date hereof, of any claim,
defense or set-off right against the Agent, the Lenders or their respective
Affiliates, parents, subsidiaries, employees, officers, directors, agents,
representatives and counsel (collectively, the “Lender Parties”) of any nature
whatsoever, whether sounding in tort, contract or otherwise, and has no claim,
defense or set-off of any nature whatsoever relating to the enforcement by the
Agent or any Lender of the full amount of its obligations for the Loans and
other Obligations under the Credit Agreement and the other Loan
Documents.  Notwithstanding the foregoing, to the extent that any claim, cause
of action, defense or set-off against any of the Lender Parties or their
enforcement of the Credit Agreement, any Note, or any other Loan Document, of
any nature whatsoever of which such Borrower is aware, whether anticipated or
unanticipated, suspected or unsuspected, fixed, contingent, conditional, or at
law or in equity in any case originating in whole or in part on or before the
Amendment Effective Date, does nonetheless exist on the date hereof, in
consideration of the Agent’s and Lenders’ entering into this Agreement, each
Borrower irrevocably and unconditionally forever waives and releases fully each
and every such claim, cause of action, defense and set-off against the Lender
Parties.
 
6.9              Reaffirmation.  Each of the parties hereto, as debtor, grantor,
pledgor, guarantor, assignor, or in any other similar capacity in which such
party grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, under the Loan Documents,
hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under the Credit Agreement and the other
Loan Documents to which it is a party and (ii) to the extent such party has
granted liens on or security interests in any of its property pursuant to the
Credit Agreement or any other Loan Document as security for or otherwise
guaranteed the Obligations, ratifies and reaffirms such guarantee and grant of
security interests and liens and confirms and agrees that such security
interests and liens hereafter secure all of the Obligations.  Each of the
parties hereto hereby consents to this Amendment and hereby ratifies and affirms
the Credit Agreement and the other Loan Documents, as amended hereby.
 
6.10 Loan Document.  This Amendment is a Loan Document.
 
[Signatures Follow on Next Page]
 

 
 
5 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers or agents thereunto duly authorized as of
the date first written above.
 
 
 

  BORROWERS:

 
 

  NN, Inc.          
 
By:
 /s/ James H. Dorton       Name: James H. Dorton       Title:   Vice President –
Corporate Development                   and Chief Financial Officer  

 
                                                                



  NN NETHERLANDS B.V.          
 
By:
 /s/ William C. Kelly, Jr.       Name: William C. Kelly, Jr.       Title:  
Director          


  NN SLOVAKIA, S.R.O.          
 
By:
 /s/ William C. Kelly, Jr.       Name: William C. Kelly, Jr.       Title:   
Executive Director          


 

  NN EUROPE S.P.A.                
 
By:
 /s/ William C. Kelly, Jr.       Name: William C. Kelly, Jr.       Title:  
Director          







[Signature Page to Amendment No. 1]
 
 

--------------------------------------------------------------------------------

 
 

  AGENT AND LENDERS:

 
 
 

  KEYBANK NATIONAL ASSOCIATION, as Lender and as Agent          
 
By:
 /s/ Suzannah Harris       Name: Suzannah Harris       Title:   Vice President  
              

                                      
 



  REGIONS BANK, as Lender          
 
By:
 /s/ Timothy M. Dameron       Name: Timothy M. Dameron       Title:   Assistant
Vice President          


  BRANCH BANKING AND TRUST COMPANY, as Lender          
 
By:
 /s/ R. Andrew Beam       Name: R. Andrew Beam       Title:   Senior Vice
President          


 

  WELLS FARGO  BANK NATIONAL ASSOCIATION, as Lender                
 
By:
 /s/ Bryan Hulker       Name: Bryan Hulker       Title:   SVP          





                                              



[Signature Page to Amendment No. 1]


 
 
 

--------------------------------------------------------------------------------

 

ANNEX I


ACKNOWLEDGEMENT OF GUARANTORS OF PAYMENT


Each undersigned hereby acknowledges and agrees to the terms of the Amendment
No. 1 to Second Amended and Restated Credit Agreement, dated as of March 9, 2011
(the “Amendment”), delivered in connection with the Second Amended and Restated
Credit, dated as of December 21, 2010 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among NN, Inc., a
Delaware corporation (the “US Borrower”), the Foreign Borrowers party thereto
(together with the US Borrower, the “Borrowers” and each individually, a
“Borrower”), various financial institutions (collectively, the “Lenders” and
individually, a “Lender”) and KeyBank National Association (“KeyBank”), as
administrative agent and collateral agent (the “Agent”).
 
Each of the undersigned hereby confirms that, upon the effectiveness of the
Amendment, each Guaranty of Payment by the undersigned and each other Loan
Document to which the undersigned is a party shall remain in full force and
effect and be the legal, valid and binding obligation of the undersigned,
enforceable against the undersigned in accordance with its terms.   The
undersigned hereby further confirms that, upon the effectiveness of the
Amendment, such Guaranty of Payment shall continue to guaranty the Obligations
(as defined therein).
 
Capitalized terms used herein but not defined are used as defined in the Credit
Agreement.
 
 

  THE DELTA RUBBER COMPANY          
 
By:
 /s/ James H. Dorton       Name: James H. Dorton       Title:   Treasurer      
   


 

  WHIRLAWAY CORPORATION                
 
By:
 /s/ James H. Dorton       Name: James H. Dorton       Title:   Treasurer      
   


 

  TRIUMPH LLC          
 
By:
 /s/ James H. Dorton       Name: James H. Dorton       Title:   Treasurer    

 
 
 
Acknowledgement of Guarantors of Payment]
 
 

--------------------------------------------------------------------------------

 
 
 



  INDUSTRIAL MOLDING CORPORATION          
 
By:
 /s/ James H. Dorton       Name: James H. Dorton       Title:   Treasurer      
      

 
                                                                



  NN HOLDINGS B.V.          
 
By:
 /s/ William C. Kelly, Jr.       Name: William C. Kelly, Jr.       Title:  
Managing Director          


  NN INTERNATIONAL B.V.          
 
By:
 /s/ William C. Kelly, Jr.       Name: William C. Kelly, Jr.       Title:   
Managing Director    





[Acknowledgement of Guarantors of Payment]
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A


SCHEDULE 1(A)
 
LENDERS
COMMITMENT
PERCENTAGE
REVOLVING
CREDIT
COMMITMENT
AMOUNT
MAXIMUM AMOUNT
KeyBank National Association
28.00%
$28,000,000
$28,000,000
Regions Bank
24.00%
$24,000,000
$24,000,000
Branch Banking and Trust Company
24.00%
$24,000,000
$24,000,000
Wells Fargo Bank National Association
24.00%
$24,000,000
$24,000,000
Total Commitment Amount
100%
 
$100,000,000.00
 
$100,000,000.00
 



 


 

